DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/16/2022, with respect to 35 USC 101 have been fully considered and are persuasive. The 35 USC 101 rejection of claims 1-3, 5-16, 15-20 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 102 rejection of claims 1 and 11 and the respective dependent claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Shloosh teaches many examples of an onboard cockpit display system like in Paragraph 0304, wherein the “heads-up display (HUD) refers to glass-display, or touch-based glass-display hardware in cockpit for graphical display and bidirectional interaction of messages associated to aircraft operations, between pilots and AMS [320] via CCS [160], running DAM [161]. Cockpit Computer System (CCS) [160] refers to computer hardware within the cockpit or UAV operator consul with human interface using a touch-screen or a HUD, and, communicating messages between AMS [320] and DAM [161].” Shloosh also teaches many examples of button selection like in Paragraph 0399 wherein “After the flight crew aboard an aircraft [100] confirms the takeoff clearance 1402 by manually actuating the button [141] associated with the “rolling” function on the DAM [161] or CPDLCDU [140]. 1403 receives all possible runway exits from the Airport Layout Database [1001] in case the takeoff is aborted and needs to exit the runway. 1404 receives the latest aircraft location from the aircraft location database [1010], 1405 checks if the aircraft is still rolling or airborne. If the aircraft is no longer on the runway, the process ends.”
Rozovski (US20100198489) teaches the amended claim limitation, “receive selection of a button to cause transmission of the route to Air Traffic Control (ATC) by way of a datalink and an automated process of converting route data representing the route into a data format for ATC communications” in Paragraph 0022, wherein an “aircraft datalink system 252 includes an interface 260 that displays the received taxiway path as a graphical depiction of the desired taxiway path. Alternatively, interface 260 may display the received taxiway path as a text-based instruction. Interface 260 may be any visual display unit or computer monitor that displays generated images and may include a liquid crystal display (LCD) unit, a cathode ray tube (CRT), or any type of interface that enables ATC system 212 to function as described herein. In an alternative embodiment, interface 260 may include a haptic surface in combination with a handheld stylus that enables a pilot or aircrew member to accept, reject and/or modify the received taxiway path directly thereon. Alternatively, interface 260 may be any type of touch-sensitive interface, such as for example a graphics tablet, a personal digital assistant (PDA), tablet-type mobile computing system, or any such interface that enables ATC system 212 to function as described herein.” Rozovski also teaches in Paragraph 0023 wherein an “aircraft 250 includes a transceiver 262 that is communicatively coupled to processor 254. In the exemplary embodiment, transceiver 262 transmits data regarding the accepted, rejected and/or modified taxiway path to the ATC system transceiver 230, as is described in more detail herein. In an alternative embodiment, any communicative device, such as for example any electronic signal transmitting and receiving device, may be used that enables ATC system 212 to function as described herein.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the explicit selection of a button, as taught by Shloosh, using the aircraft datalink system and interface 260 that enables the pilot to accept or reject and/or modify the receive taxiway path to then have the transceiver 262 transmit that selected data to the ATC system transceiver 230, as taught by Rozovski, for the purpose of improving ground traffic navigation during difficult conditions such as low-visibility and confusion amid the many runways, taxiways, ramps, and building that make up an airport (see Paragraph 0004 of Rozovski).
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 9, 10, 19, and 20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As stated above, Shloosh teaches many examples of a cockpit display system onboard an aircraft like in Paragraph 0304, wherein the “heads-up display (HUD) refers to glass-display, or touch-based glass-display hardware in cockpit for graphical display and bidirectional interaction of messages associated to aircraft operations, between pilots and AMS [320] via CCS [160], running DAM [161]. Cockpit Computer System (CCS) [160] refers to computer hardware within the cockpit or UAV operator consul with human interface using a touch-screen or a HUD, and, communicating messages between AMS [320] and DAM [161].”
Rozovski teaches traffic data received by the ADS-B receiver in Paragraph 0021 and Figure 2 wherein onboard the aircraft 250, “Data and/or information related to airport runway and/or taxiway maps 256 are provided to datalink system processor 254, as well as data from Automatic Dependent Surveillance-Broadcast (ADS-B) systems 258.” Rozovski also teaches the “transmission of the route generated onboard the aircraft to Air Traffic Control (ATC) by way of a datalink and an automated process of converting route data representing the route into a data format for ATC communication” in Paragraph 0022, wherein an “aircraft datalink system 252 includes an interface 260 that displays the received taxiway path as a graphical depiction of the desired taxiway path. Alternatively, interface 260 may display the received taxiway path as a text-based instruction. Interface 260 may be any visual display unit or computer monitor that displays generated images and may include a liquid crystal display (LCD) unit, a cathode ray tube (CRT), or any type of interface that enables ATC system 212 to function as described herein. In an alternative embodiment, interface 260 may include a haptic surface in combination with a handheld stylus that enables a pilot or aircrew member to accept, reject and/or modify the received taxiway path directly thereon. Alternatively, interface 260 may be any type of touch-sensitive interface, such as for example a graphics tablet, a personal digital assistant (PDA), tablet-type mobile computing system, or any such interface that enables ATC system 212 to function as described herein.” Rozovski goes on to teach in Paragraph 0023 wherein an “aircraft 250 includes a transceiver 262 that is communicatively coupled to processor 254. In the exemplary embodiment, transceiver 262 transmits data regarding the accepted, rejected and/or modified taxiway path to the ATC system transceiver 230, as is described in more detail herein. In an alternative embodiment, any communicative device, such as for example any electronic signal transmitting and receiving device, may be used that enables ATC system 212 to function as described herein.” The processor 254 is connected to the ADS-B 258, as discussed. These teachings indicate that the data related to the taxiway path is transmitted from onboard the aircraft to the ATC system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the explicit selection of a button and cockpit display onboard the aircraft, as taught by Shloosh, using the aircraft datalink system and interface 260 that enables the pilot to accept or reject and/or modify the receive taxiway path to then have the transceiver 262 transmit that selected data to the ATC system transceiver 230, as taught by Rozovski, for the purpose of improving ground traffic navigation during difficult conditions such as low-visibility and confusion amid the many runways, taxiways, ramps, and building that make up an airport (see Paragraph 0004 of Rozovski).
For at least these reasons, the respective pending claims 1-3, 5-13, and 15-20 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shloosh (US20180061243A1) in view of Rozovski (US20100198489).
Regarding claim 1, Shloosh teaches a cockpit display system onboard an aircraft, the cockpit display system comprising: a display device (see Paragraph 0330 wherein a display in a cockpit device, displaying updated notifications to airman, as well as messages that have been administered by airport operations control, or commanding controller); 
an airport mapping database describing at least taxiways and runways at an airport (see Paragraph 0395 wherein FIG. 10 illustrates the relationships between the various database categories used by AMS [320]. The databases include: Airport layout [1001]; Airport departures [1002]; Airport arrivals [1103]; Airline gates [1004]; Preferred taxiway routes [1005]; Aircraft locations [1010]; Runway conditions [1011]; Taxiway conditions [1012]; Junction conditions [1013]; updated flight schedules [1014]; sensor a camera information [1015]; and calculated current and future optimal pushback times, optimal taxi speeds and routing times [1016]. To increase the clarity of the invention, each data category within the system is shown as a separate database. In practice, the data may reside in a single database or split into several databases in any combination. Airport layout database [1001] stores the Airport static data for locations and procedures, including; names of runways, taxiways and junctions; ATC frequencies, zones, perimeters and handoff points; preferred runways, runway RNAV SIDs, and missed approach procedures for each runway; and taxiway routes; known congestion areas and hotspots); 
a traffic receiver configured to receive traffic data concerning ground traffic on taxiways and/or runways at an airport (see Paragraphs 0101 wherein congestion of runway ATC frequency due to the large amount of data given to flight crew during the clearance of a takeoff or landing, for example, ATC typically issues a landing clearance with wake turbulence advisory from previous aircraft operation on the runway, winds, exit to take after the landing and the new ATC frequency for Ground ATC, and, possibly runway condition with reported breaking action during bad weather conditions); 
and at least one processor in operable communication with the display device, the at least one processor configured to execute program instructions (see Paragraph 0303 wherein the illustrations, drawings, flowcharts and block diagrams in the figures illustrate the architecture, functionality, and operation of possible implementations of Systems, hardware, methods and computer program products according to various embodiments of the present invention. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of program code, which comprises of one or more executable instructions for implementing the specified logical function(s)), wherein the program instructions are configured to cause the at least one processor to: 
receive a taxi destination and the traffic data (see Paragraph 0334 wherein a constant process of calculating taxi routes for all current and future aircraft movements, based on current and future traffic positions of aircrafts based on destination and routes, where result of calculations compile a list of complete routes including their paths and time to destination from any current position for each aircraft, as well as proposed progressive taxi route for each aircraft. The list is then stored for future menu options on a per-aircraft basis. In addition, the calculations account for aircraft weight type, restricted areas and routes and alike);  
derive, based on the traffic data, a location of the ground traffic with respect to taxiways or runways and a direction of travel of the ground traffic (see Paragraph 0334 wherein a constant process of calculating taxi routes for all current and future aircraft movements, based on current and future traffic positions of aircrafts based on destination and routes, where result of calculations compile a list of complete routes including their paths and time to destination from any current position for each aircraft, as well as proposed progressive taxi route for each aircraft; see Paragraph also Paragraph 0325 wherein an automated handoff coordination, whereby all departures are released automatically based on current sector traffic, and, can be managed and administered by a departure controller by managing multiple selectable configurable templates. The departure controller can always manually administer any flight. Templates include optimized departure sequence for departure headings and handoff altitudes for any combination of runways, for any given time span for any day of the week);
execute a route planning algorithm for determining a route including one or more taxiways and runways from an aircraft location to the taxi destination using, as inputs, airport data from the airport mapping database, the location of the ground traffic, the direction of travel of the ground traffic, and the taxi destination (see Paragraph 0334 wherein a constant process of calculating taxi routes for all current and future aircraft movements, based on current and future traffic positions of aircrafts based on destination and routes, where result of calculations compile a list of complete routes including their paths and time to destination from any current position for each aircraft, as well as proposed progressive taxi route for each aircraft. The list is then stored for future menu options on a per-aircraft basis. In addition, the calculations account for aircraft weight type, restricted areas and routes and alike; see also Paragraph 0409 wherein FIG. 24 illustrates a flow diagram of the processes in a method within the AMS [320] involved in avoiding congested taxiways and hotspot crossings when assigning routing to and from a runway. 2402 extracts all runways, taxiways, junctions from the Airport Layout Database [1001]. 2403 extracts all available routes based on origin and destination endpoints. 2404 retrieves the taxiway and junction congestion data from process 2301 [FIG. 23]. 2405 ranks all origin to destination endpoint routes based on the congestions and hotspots data. 2406 retrieves the preferred routes for each of the airline from the Preferred Taxiway Routes Database [1005]. 2407 processes the preferred airline routes with the ranked routes from 2405 and assigns the best possible route to the aircraft based on airline preference, anticipated congestion levels, expected taxi time and use of fuel. 2408 calculates the best pushback times for each airside object at a gate or stand by using the output from 2308 [FIG. 23]. 2409 sends the Pilot a routing selection Control Message through process 3001 FIG. 3 and the Pilot can accept the route of select another route); 
and generate a display for the display device including an airport moving map based on airport data from the airport mapping database and including a graphical depiction of the route on the airport moving map (see Paragraph 0214 wherein in addition the said CPDLCDU [140] and associated infrastructure embodiment and implementation, another embodiment of the system may also use equipment and infrastructure consisting of a Dynamic Map (DAM) [161] executed on a Cockpit Computer System (CCS) [160] to provide seamless bidirectional interface between Pilot and flight crews with the AMS [320] via DAM [161] running on CCS [160] linked via any type of Air/Ground communication supporting infrastructures [610], such as Satellite, Wi-Fi, Cellular and the alike.; see also Paragraph 0295 wherein FIG. 99 illustrates the interface with a moving airport diagram instead of a dynamic map; see also Paragraph 0176 wherein Embodiments of the invention provide a standalone automated Air Traffic Control (ATC) system for managing airport operations at any airport or airside or its nearby area, for all aircrafts and vehicles, by listening to pilots over the ATC radio frequency, communicating data to aircraft avionics and through text or graphical-based mapping over some type of CPDLC for Pilot interaction, or, through existing air/ground communication infrastructure with onboard computer via touch-screen or HUD while saying the commands and information through a speaker in pilot preferred language); and receive selection of a button (see Paragraph 0399 wherein “After the flight crew aboard an aircraft [100] confirms the takeoff clearance 1402 by manually actuating the button [141] associated with the “rolling” function on the DAM [161] or CPDLCDU [140]. 1403 receives all possible runway exits from the Airport Layout Database [1001] in case the takeoff is aborted and needs to exit the runway. 1404 receives the latest aircraft location from the aircraft location database [1010], 1405 checks if the aircraft is still rolling or airborne. If the aircraft is no longer on the runway, the process ends”).
However, Shloosh fails to explicitly teach wherein the traffic receiver include an Automatic Dependent Surveillance-Broadcast (ADS-B) receiver and traffic data received by the ADS-B receiver; and receive selection of a button to cause transmission of the route to Air Traffic Control (ATC) by way of a datalink and an automated process of converting route data representing the route into a data format for ATC communications.
However, Rozovski teaches wherein the traffic receiver include an Automatic Dependent Surveillance-Broadcast (ADS-B) receiver and traffic data received by the ADS-B receiver (see Paragraph 0021 and Figure 2 wherein onboard the aircraft 250, “Data and/or information related to airport runway and/or taxiway maps 256 are provided to datalink system processor 254, as well as data from Automatic Dependent Surveillance-Broadcast (ADS-B) systems 258”) and receive selection of a button to cause transmission of the route to Air Traffic Control (ATC) by way of a datalink and an automated process of converting route data representing the route into a data format for ATC communications (see Paragraph 0022, wherein an “aircraft datalink system 252 includes an interface 260 that displays the received taxiway path as a graphical depiction of the desired taxiway path. Alternatively, interface 260 may display the received taxiway path as a text-based instruction. Interface 260 may be any visual display unit or computer monitor that displays generated images and may include a liquid crystal display (LCD) unit, a cathode ray tube (CRT), or any type of interface that enables ATC system 212 to function as described herein. In an alternative embodiment, interface 260 may include a haptic surface in combination with a handheld stylus that enables a pilot or aircrew member to accept, reject and/or modify the received taxiway path directly thereon. Alternatively, interface 260 may be any type of touch-sensitive interface, such as for example a graphics tablet, a personal digital assistant (PDA), tablet-type mobile computing system, or any such interface that enables ATC system 212 to function as described herein.” Rozovski goes on to teach in Paragraph 0023 wherein an “aircraft 250 includes a transceiver 262 that is communicatively coupled to processor 254. In the exemplary embodiment, transceiver 262 transmits data regarding the accepted, rejected and/or modified taxiway path to the ATC system transceiver 230, as is described in more detail herein. In an alternative embodiment, any communicative device, such as for example any electronic signal transmitting and receiving device, may be used that enables ATC system 212 to function as described herein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the explicit selection of a button and cockpit display onboard the aircraft, as taught by Shloosh, using the aircraft datalink system and interface 260 that enables the pilot to accept or reject and/or modify the receive taxiway path to then have the transceiver 262 transmit that selected data to the ATC system transceiver 230, as taught by Rozovski, for the purpose of improving ground traffic navigation during difficult conditions such as low-visibility and confusion amid the many runways, taxiways, ramps, and building that make up an airport (see Paragraph 0004 of Rozovski).
Regarding claim 2, Shloosh teaches the cockpit display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to determine whether a taxiway is one-way or bidirectional based on the location of the ground traffic and the direction of travel and to execute the route planning algorithm for determining the route additionally using the determination as to whether the taxiway is one-way or bidirectional (see Paragraph 0337 wherein displays the pilot a satellite image of the airport to easily understand the current location in relation to airport buildings and alike, which are unavailable in most airport diagrams. In addition, distances to the next junction are always updated, and, when nearing a junction (corresponds to bidirectional taxiway) to hold short or make a turn, a graphical alert and synthesized voice tell the pilot which way to turn, or heading, as well as any special restrictions and rules for next operation, such as speed and alike. Nearby traffic is always shown, with heading, operation type and other options; see Paragraph 0304 wherein Airport Operations Center Module (AOCM) [333] refers to a computer software running on a workstation connected on a network with the AMS [320] to allow airport operations center personnel to visualize and manage airport operations, capacity and queues on runways taxiways, junctions and hotspots, either by data entry, mouse or by hand gestures and using HAGSH [311]; see Paragraph 0319 wherein a fourteenth technical solution is to maximize the utilization of takeoff operations from junctions based on aircraft type, weight, historical takeoff information and current wind conditions. For example, a B737 can takeoff from an intersection on most long runways).  
Regarding claim 3, Shloosh teaches the cockpit display system of Claim 1, comprising an aircraft database, wherein the traffic data includes an aircraft identifier and wherein the program instructions are configured to cause the at least one processor to derive aircraft model information from the aircraft database based on the aircraft identifier, to determine at least one aircraft having a similar landing profile to the ownship aircraft based on the aircraft model information (see Paragraph 0411 wherein if 2604 determines the aircraft classification is Heavy”, 2605 retrieves the current location of the aircraft 2606, calculates the distance between the current operation and the next takeoff or landing operation 2607, determines if the turbulence can affect the next landing of takeoff operation. If 2607 outputs false the process is terminated. If 2607 output is true, 2608 looks if the next operation is a takeoff or a landing), 
to estimate an exit taxiway for the ownship aircraft based on the at least one aircraft having a similar landing profile and to execute the route planning algorithm for determining the route additionally using the exit taxiway (see Paragraph 0406 wherein timing runway crossings during landing operations. 2102 gets the exits and taxiways associated to the runway from the Airport Layout Database [1001]. 2103 gets current runway operation and the next scheduled landing from the Aircraft Location Database [1010]. 2104 checks if there is any aircraft rolling or is during a landing and did not passed the crossing junction. As long as 2104 outputs false, 2105 waits and retries to check in 2103 of any aircraft operations. Once a takeoff roll or a landing passed the crossing junction, 2106 will further check is there is sufficient time to complete the crossing operation prior to the next operation).  
Regarding claim 4, Shloosh teaches the cockpit display system of Claim 1, wherein the traffic receiver includes an Automatic Dependent Surveillance-Broadcast (ADS-B) receiver (see Paragraph 0368 and 0370 wherein Use of ADSB, radar technology and the like, to know exact aircraft and vehicle position, speed and heading information; Multiple cameras located at junctions and selected locations provide a shorter visual range and better sight to junction traffic coupled with single controller map of airside objects positions from ADSB, radar and the like).  
Regarding claim 5, Shloosh teaches the cockpit display system of Claim 1, comprising a Notice To Airmen (NOTAM) receiver configured to receive NOTAM data, wherein the program instructions are configured to cause the at least one processor to execute the route planning algorithm for determining the route using the airport data, the NOTAM data and the taxi destination as inputs (see Paragraph 0070 for NOTAM: notice to airmen; see also Paragraph 0334 wherein a constant process of calculating taxi routes for all current and future aircraft movements, based on current and future traffic positions of aircrafts based on destination and routes, where result of calculations compile a list of complete routes including their paths and time to destination from any current position for each aircraft, as well as proposed progressive taxi route for each aircraft. The list is then stored for future menu options on a per-aircraft basis. In addition, the calculations account for aircraft weight type, restricted areas and routes and alike; see also Paragraph 0330 wherein  a display in a cockpit device, displaying updated notifications to airman, as well as messages that have been administered by airport operations control, or commanding controller. In Addition, if a notification or message is associated to an area or an object, it is highlighted on a Dynamic Map).  
Regarding claim 6, Shloosh teaches the cockpit display system of Claim 5, wherein the NOTAM data includes at least one of closed runway or taxiway data  (see Paragraph 0191 wherein embodiments of the invention automatically flash the runway lights to notify the Pilot of a landing aircraft when the runway or airport is closed).  
Regarding claim 7, Shloosh teaches the cockpit display system of Claim 5, wherein the program instructions are configured to cause the at least one processor to cross-check the closed runway or taxiway data based on the traffic data (see Paragraph 0363 wherein fifty eighth technical solution is to continuously display all closed or restricted runways, taxiways or junctions or gates or stands or terminals or areas in a shade of red, where a pilot can easily understand closed versus open runways, taxiways and junctions).  
Regarding claim 8, Shloosh teaches the cockpit display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to execute a route planning algorithm for determining the route additionally using historic or preferred taxiway data and/or weight restriction data (see paragraph 0381 wherein seventy fifth technical solution is to automatically assign new routing to all affected aircrafts reroute traffic as per new runway. Another technical solution is to by using electronic data feeds from weather sources, the system prepares for each scheduled flight a list of best possible routes, while taking into considerations airline and pilot historical and preferred routes, security associated routings over areas that airlines do not fly over, closed airspaces, military airspaces, environmental hazardous areas such as storms, volcanos and ash. Once the pilot selects from the list of routes, the system provides a clearance. Once the pilot approves the clearance, the clearance is then loaded into the FMS aboard the aircraft, loaded to the Dynamic Map for future reference, and optionally printed for the pilot as a paper backup. This process is done without the need for interaction with a controller, and can be executed from any device with internet access several hours prior to the flight, or via the Dynamic Map once in the cockpit).
Regarding claim 11, see the corresponding rejection for claim 1.  
Regarding claim 12, see the corresponding rejection for claim 2.  
Regarding claim 13, see the corresponding rejection for claim 3.  
Regarding claim 14, see the corresponding rejection for claim 4.  
Regarding claim 15, see the corresponding rejection for claim 5.  
Regarding claim 16, see the corresponding rejection for claim 6.  
Regarding claim 17, see the corresponding rejection for claim 7.  
Regarding claim 18, see the corresponding rejection for claim 8.  

Claim 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shloosh (US20180061243A1) and Rozovski (US20100198489) in view of Erignac (US20210134167).
Regarding claim 9, Shloosh and Rozovski teaches the cockpit display system of Claim 1, but fails to explicitly teach wherein the route planning algorithm uses a graph of nodes connected by edges corresponding to available taxiways and runways at the airport, wherein each edge has a cost associated therewith and the route planning algorithm is configured to minimize the cost when determining the route.
However, Erignac teaches wherein the route planning algorithm uses a graph of nodes connected by edges corresponding to available taxiways and runways at the airport, wherein each edge has a cost associated therewith and the route planning algorithm is configured to minimize the cost when determining the route (see Paragraph 0086-87 wherein in some examples, once all the references have been grounded, then an exhaustive breadth-first search graph is generated. As used herein, the term “route graph” will be used interchangeably with “search graph.” The search graph is exhaustive because all possible routes between the start pose and goals via the taxiway network are searched according to stage sequence. In some examples, a route graph is generated by building nodes and edges on top of the taxi network. Instead of vertices, as in the taxi network, the route graph has “nodes.” Nodes are built on top of taxi vertices and poses. Each node represents a “state” in the route… While edges in a taxi network represent a path from one vertex to another, an edge in a search graph represents a change in state from one node to another. Since search graph nodes are built on top of taxi vertices and poses, then edges in the search graph represent valid movements between states along taxi edges and free space moves. In other words, an edge in a search graph can mean a change in one or more of the following: position, heading, or stage. In some examples, a search graph includes two different types of nodes, a pose node and a taxi vertex node. FIG. 14A shows an example of a pose node in a route graph, in accordance with examples of the present disclosure; see also Paragraph 0117 wherein FIG. 17 shows an example of free space move minimization, in accordance with examples of the present disclosure. In some examples, the free space move minimization is only applied to the source node and all sink nodes in the pruned graph, a.k.a. the start and goal nodes. This is because redundant runway intersection free space paths are either pruned or weeded out during extraction of the shortest path. The goal of minimizing free space moves (corresponds to minimizing cost) is to delete the longest free space edges. This is to make the aircraft more predictable by getting on the taxi network as soon as possible. Sometimes this leads to situation where the desired path is actually not the “fastest” path because the “fastest” path might be one that contains much longer free space moves. This is further illustrated in FIG. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous or automatic management of airport air traffic control system, as taught by Shloosh, and air traffic control system, as taught by Rozovski, using the graph of nodes and edges functionality, as taught by Erignac, for the purpose of reduction in operation costs and increases in predictability and efficiency (see Paragraph 0003 of Erignac).
Regarding claim 10, Shloosh and Rozovski teaches the cockpit display system of Claim 9, but fails to explicitly teach wherein the route planning algorithm excludes one or more edges corresponding to one or more taxiways at the airport when the direction of travel of the ground traffic is opposite to a direction of travel of the route.
However, Erignac teaches wherein the route planning algorithm excludes one or more edges corresponding to one or more taxiways at the airport when the direction of travel of the ground traffic is opposite to a direction of travel of the route (see Paragraph 0126 wherein FIG. 19D shows an example of a refined route graph, in accordance with examples of the present disclosure. Refined route graph 1938 differs from minimized route graph 1928 because putative edge 1910 in minimized route graph 1928 has been refined into a concrete edge 1930. In some examples, after free space move minimization, the graph is re-pruned in order to get rid of any new dead-end branches. This optional optimization step eliminates the need to refine runway crossings that are not necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous or automatic management of airport air traffic control system, as taught by Shloosh, and air traffic control system, as taught by Rozovski, using the graph of nodes and edges functionality, as taught by Erignac, for the purpose of reduction in operation costs and increases in predictability and efficiency (see Paragraph 0003 of Erignac).
Regarding claim 19, see the corresponding rejection for claim 9.  
Regarding claim 20, see the corresponding rejection for claim 10.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coulmeau (US8024078) a system on an aircraft used during taxiing or air/ground and ground/air transitions. The system groups together a set of devices for mapping the airport zone presenting the crew with a set of elements catalogued in a database and/or updated as a function of information received dynamically. The system group has control or monitoring of compliance with regulations and other mobile craft, consolidating the airport topological information, the ground control instructions and the applicable operational rules. The system groups have routing, that is preparation of the taxiing phase during an arrival or preparation for takeoff, by depicting the interactions with the ground control for receiving the taxiing instructions, and from the aircraft to the ground control to inform the same of the aircraft capabilities. The system groups have guidance in the form of instructions presented to the crew, and of automatic speed management capabilities, for managing emergency situations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665